COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-10-00451-CV


IN THE INTEREST OF K.E.H., A
CHILD

                                      ------------

          FROM THE 78TH DISTRICT COURT OF WICHITA COUNTY

                                      ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered appellant's “Respondent's Motion To Dismiss

Appeal.” It is the court=s opinion that the motion should be granted; therefore, we

dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; AND GABRIEL, J.

DELIVERED: March 10, 2011

      1
       See Tex. R. App. P. 47.4.